Order modified by inserting in the decretal paragraph following the word “ is ” the following: “ granted to the extent of directing that within ten days from the entry of the order hereon the defendant pay to plaintiff at the office of her attorneys, Duncan & Bruekhausen, 189 Montague street, Brooklyn, N. Y., the sum of $250 as counsel fee; and;” and by inserting between the words “ all ” and “ respects,” the word “ other.” As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.